Citation Nr: 1733933	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center


THE ISSUE

Entitlement to basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 2003 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, this claim was remanded by the Board in September 2015 and August 2016, which will be addressed in greater detail below.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Additionally, the Veteran testified during a travel board hearing in July 2015, and a transcript of that hearing has been associated with the claims file.  However, in January 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over her hearing was no longer with the Board, and offered a hearing before a different VLJ.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was further notified that if no response was received within 30 days, the case would be reassigned.  To date, no response has been received.  As such, the Board has reassigned the case to the undersigned VLJ and will proceed with the matter on appeal.

The Veteran filed the following claims in September 2014: (1) Entitlement to service connection for substance abuse, to include as secondary to posttraumatic stress disorder (PTSD); (2) entitlement to service connection for anxiety, to include as secondary to PTSD; and (3) entitlement to service connection for sleep disturbances, to include as secondary to PTSD.  However, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to educational benefits under Chapter 33 (Post-9/11 GI Bill).  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

In making this determination, the Board is cognizant that this claim has been the subject of two prior remands.  See Board decisions dated September 2015 and August 2016.  However, review of the record indicates that the RO has failed to comply with the Board's prior remand directives, such that an additional remand is necessary at this time.  See Stegall, 11 Vet. App. at 271 (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The previously requested development is particularly imperative to this Veteran's case, as it relates to the nature of her discharge from service.  Eligibility for Chapter 33 benefits is generally predicated upon active duty service after September 10, 2001, for veterans who received an honorable discharge.  However, there are certain exceptions to the honorable discharge requirement, including for veterans who received a discharge under other than dishonorable conditions due to a physical or mental condition which interfered with the veteran's performance of duty, which was not characterized as a disability, and which did not result from the individual's own misconduct.  See 38 C.F.R. § 21.9520(a) (2016); see also 38 U.S.C.A. § 3311(c) (West 2014).

Here, the Veteran's discharge was classified as "general, under honorable conditions."  The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) notes the reason for separation as "misconduct (drug abuse)."  Thus, the classification of the Veteran's discharge from service directly impacts her qualification for Chapter 33 benefits.  

As such, the Board's prior remands requested additional development pertaining to the Veteran's discharge classification.  

First, the Board noted the Veteran's contention that her in-service drug abuse was causally related to her service-connected PTSD.  See September 2014 claim; July 2015 hearing transcript.  As set forth above, Chapter 33 benefits may be awarded to veterans whose discharges are due to a service-connected disability.  Thus, the Veteran's claim for entitlement to service connection for substance abuse, to include as secondary to her PTSD, must be adjudicated prior to the Board's assessment of her qualification for Chapter 33 benefits.

Further, during her July 2015 hearing, the Veteran testified that she had applied for an upgrade or change in the character of her discharge before the Army Discharge Review Board (ADRB).  Accordingly, the outcome of the Veteran's ADRB proceedings may directly relate to her qualification for Chapter 33 benefits.

Thus in pertinent part, the Board's prior remands instructed the RO to associate the Veteran's outstanding ADRB records with her VA claims file; to adjudicate her substance abuse claim; and to subsequently readjudicate her qualification for Chapter 33 benefits.  

Regrettably, the RO has failed to substantially comply with the requested development.  As said development directly relates to the Veteran's qualification for benefits, an additional remand is now warranted.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's complete Army Discharge Review Board record, to include any decisions stemming from the proceedings mentioned during the Veteran's July 2015 testimony.

It is insufficient for the RO to simply email the Department of Defense to inquire as to whether the Veteran's discharge status has been upgraded.  Although the RO is welcome to forward such an inquiry at this time, a copy of the Veteran's ADRB file must also be obtained.

2.  Adjudicate the Veteran's claim for entitlement to service connection for substance abuse, to include as due to her service-connected PTSD.  Prior to doing so, the RO is advised to consider whether a VA examination is warranted in this case, based in part upon the Veteran's testimony regarding the nature and onset of her substance abuse.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

3.  Only after the above development has been completed, the RO should readjudicate the claim on appeal, after considering whether the Veteran was discharged or released from service for a physical or mental condition that interfered with her performance of duty, but was not characterized as a disability and did not result from misconduct (i.e., whether the Veteran's substance abuse is secondary to her PTSD).  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







[CONTINUED ON NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






